Citation Nr: 1426294	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1988, May 1989 to January 1996, and October 2004 to January 2006, with additional unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.

In July 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

In January 2013, the Board remanded the issue of service connection for a bilateral shoulder disability for additional development.  That development has been completed, and the case returns to the Board for further review.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's left and right shoulder disabilities are not etiologically related to service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, Social Security Administration (SSA) records, and a portion of his service treatment records have been obtained and associated with the claims file.  As part of the January 2013 remand, the Board instructed the Appeals Management Center (AMC) to obtain any outstanding service treatment records for the period of service from October 2004 to January 2006, as well as any additional records from reserve service between 2006 and March 2009.  However, VA memoranda dated May 2013 and December 2013 documented negative responses for these records from the Joint Services Records Research Center (JSRRC) and Record Management Center (RMC), as well as VA's unsuccessful attempts to obtain records from the Veteran directly.  Notably, as discussed below, the Veteran stated that any records from 2004 to 2006 would not contain information relevant to his shoulder claims.

In addition, the Board had requested copies of the Veteran's most recent VA treatment records.  Records from the Ann Arbor VA Medical Center (VAMC) were obtained and associated with the claims file.  A request for records from the Cleveland VAMC was met with a negative response. 

The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's January 2013 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Finally, the Veteran previously testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the listed conditions.

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in claims for arthritis, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, the evidence establishes current diagnoses for both shoulders.  VA treatment records dated March 2013 reflect a diagnosis of right shoulder degenerative joint disease, and a September 2013 VA examination diagnosed a superior labrum anterior and posterior (SLAP) tear.  The examiner also diagnosed left shoulder rotator cuff impingement and scapulothoracic dyskinesis with AC joint osteoarthritis.  Therefore, element (1) of service connection is met for each shoulder.

In addition, the available service treatment records reflect complaints and treatment for a right shoulder strain and rotator cuff injury from February 1994 to April 1994.  The Veteran was also seen for left shoulder pain in March 1995.  Therefore, element (2) has also been satisfied for each shoulder.

However, with respect to element (3), the overall weight of the evidence is against finding a nexus between the current shoulder conditions and the respective complaints in service.  During his September 2013 VA examination, the Veteran reported that there would be no documented complaints of shoulder problems in his 2004 to 2006 service treatment records, even if they were available.  Moreover, he reported that his current right shoulder problems started in 2009 while lifting weights, and he that was able to lift weights with his upper body after leaving service in 2006.  The Board notes that VA records from August 2006 show the Veteran sought clearance to engage in weight lifting from his treating physicians.  At the time, he was being treated for residuals of a head injury, a seizure disorder, and posttraumatic stress disorder.  Based on this history, the examiner stated that the Veteran's current right shoulder SLAP tear was less likely than not related to service.  

With respect to the left shoulder, the examiner again noted that the Veteran denied reporting any shoulder problems from 2004 to 2006.  He also noted that imaging of the left shoulder from 2007 and 2008 was essentially negative for definite pathology, other than changes that were most likely age-related.  Moreover, it was unlikely that the 2008 diagnoses of left scapulothoracic dyskinesis and instability, and rotator cuff tendinosis, existed during service from 2004 to 2006 without the Veteran having any complaints as he stated.  In addition, a 2007 MRI was negative for tendinosis.

The VA examiner's opinion is based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no competent evidence to refute these conclusions.  The Board has considered the Veteran's own statements regarding the etiology of his shoulder disabilities.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the Veteran's conditions (degenerative joint disease, tendinosis, SLAP tear, and scapulothoracic dyskinesis) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As noted earlier, arthritis has been diagnosed in both shoulders, and is a chronic condition under 38 C.F.R. § 3.309.  However, arthritis has not been "established" in service.  That is, the Veteran was seen and treated for shoulder pain in service and after service, but the disease identity of "arthritis," to include degenerative changes, was not evident until 2013, many years after service.  Conditions diagnosed prior to that time, including scapulothoracic dyskinesia, tendinosis, SLAP tear, and rotator cuff impingement, are not chronic conditions under 38 C.F.R. § 3.309, and therefore the relaxed evidentiary standard for chronic conditions is not applicable.

Finally, while service connection may nevertheless be established for arthritis through a demonstration of a continuity of symptomatology, the evidence in this case does not support such a finding.  The Veteran's initial complaints were in service in 1994 and 1995 for his right and left shoulders, respectively.  However, when he initially filed for VA benefits in January 1996 after that period of service, he did not claim a shoulder disability, and an April 1996 VA examination noted no shoulder abnormalities.  A July 1999 5 year service examination was also normal.  The Veteran checked the box indicating a positive history of shoulder/elbow pain, but the written notations on his Report of Medical History reference only the elbows.  A December 2005 medical history report also noted no shoulder conditions, although the questions were limited in its scope and did not specifically reference shoulders or joints.  As noted above, the Veteran stated at his VA examination that he did not complain of shoulder symptoms during service from 2004 to 2006.

The Veteran was seen for a left shoulder strain in April 2006, and August 2006 records show a prior medical history of right shoulder tendonitis.  He also reported a 10-year history of left shoulder pain in April 2008.  However, as noted earlier, the Veteran engaged in weight lifting activities, and stated that his right shoulder condition only began bothering him again in 2009.

In this case, the Veteran's recent statements reporting an extended history of symptoms of shoulder conditions are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his shoulders.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's initial claim for benefits in 1996 listed numerous medical complaints, but nothing related to the currently claimed shoulder disabilities.  He also denied complaining of a shoulder disability from 2004 to 2006, and this is corroborated by his December 2005 medical history report, which noted no significant abnormalities.  Based upon the language and context of these previous statements and reports, the Board finds that the Veteran was reporting all of the conditions that he was experiencing at that time.  Therefore, his failure to report any complaints of a shoulder condition during those instances is persuasive evidence that he was not then experiencing continuous problems and outweighs his present recollection to the contrary.  Therefore, a continuity of symptomatology has not been established.

For these reasons, service connection for a bilateral shoulder disability is not warranted.


ORDER

Service connection for a bilateral shoulder disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


